UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 26, 2010 AMERICAN SIERRA GOLD CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52927 (Commission File Number) 98-0528416 (IRS Employer Identification Number) 200 S. Virginia, 8th Floor Reno, NV89501 (Address of principal executive offices) (775) 398-3044 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 1 — Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement. As previously disclosed on American Sierra Gold Corp.’s (the “Company”) Current Report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on October 13, 2009, the Company entered into a Share Issuance Agreement (the “Agreement”) with Tobermory Holding Ltd., a corporation organized under the laws of Nevis (“Tobermory”), whereby the Company may from time to time request a purchase from Tobermory of up to an aggregate of $6,000,000 worth of the Company’s securities pursuant to individually executed subscription agreements.The information set forth in the Company’s Current Report on Form 8-K filed on October 13, 2009 with respect to the Agreement is herein incorporated in its entirety. Pursuant to the Agreement, on May 26, 2010, the Company entered into a Subscription Agreement (the “May Subscription Agreement”) with Tobermory for the purchase and sale of 800,000 Units at $0.25 per Unit.Per the terms and conditions of the May Subscription Agreement, a Unit consists of one (1) share of common stock of the Company (“Share”), and one (1) warrant representing the right to purchase one (1) Share at an exercise price of $0.44 per Share (“Warrant”), exercisable for a period of two (2) years from the date of the May Subscription Agreement.Gross proceeds from the issuance of the Units on May 26, 2010 totaled $200,000. The issuance of the Units is being conducted in reliance upon certain exemptions from the registration requirements of the Securities Act of 1933, as amended (the “Act”), afforded by Regulation S promulgated thereunder. The foregoing is qualified in its entirety by reference to the form of subscription agreement filed as Exhibit 10.1 with the Company’s Current Report on Form 8-K filed with the SEC on January 4, 2010. Section 3 — Securities and Trading Markets Item 3.02Unregistered Sales of Equity Securities. The disclosure under Item 1.01 is incorporated by reference in its entirety into this Item 3.02. On May 26, 2010, the Company entered into a Subscription Agreement (the “May Subscription Agreement”) with Tobermory for the purchase and sale of 800,000 Units at $0.25 per Unit.Per the terms and conditions of the May Subscription Agreement, a Unit consists of one (1) share of common stock of the Company (“Share”), and one (1) warrant representing the right to purchase one (1) Share at an exercise price of $0.44 per full Share (“Warrant”), exercisable for a period of two (2) years from the date of the May Subscription Agreement.Gross proceeds from the issuance of the Units on May 26, 2010 totaled $200,000. The issuance of the Units is being conducted in reliance upon certain exemptions from the registration requirements of the Securities Act of 1933, as amended (the “Act”), afforded by Regulation S promulgated thereunder. The foregoing is qualified in its entirety by reference to the form of subscription agreement filed as Exhibit 10.1 with the Company’s Current Report on Form 8-K filed with the SEC on January 4, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN SIERRA GOLD CORP. Dated: June 2, 2010 By: /s/ Johannes Petersen Johannes Petersen Chief Financial Officer 3
